     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 1 of 32 Page ID
                                     #:40368


 1
       ETHAN P. DAVIS
 2     Acting Assistant Attorney General
       Civil Division
 3
       AUGUST E. FLENTJE
 4     Special Counsel to the Assistant Attorney General
 5     Civil Division
       WILLIAM C. PEACHEY
 6     Director, District Court Section
 7     Office of Immigration Litigation
       WILLIAM C. SILVIS
 8     Assistant Director, District Court Section
 9     Office of Immigration Litigation
       SARAH B. FABIAN
10     NICOLE N. MURLEY
11     Senior Litigation Counsel
        Tel: (202) 532-4824
12
        Fax: (202) 305-7000
13      Email: Sarah.B.Fabian@usdoj.gov
14
              Attorneys for Defendants
15
                         UNITED STATES DISTRICT COURT
16
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
18
19
      JENNY LISETTE FLORES; et al.,            Case No. CV 85-4544-DMG

20            Plaintiffs,
21                                             DEFENDANTS’ RESPONSE IN
                   v.                          OPPOSITION TO PLAINTIFFS’
22
                                               MOTION TO ENFORCE, ECF NO.
23     WILLIAM P. BARR, Attorney               920
       General of the United States; et al.,
24
25           Defendants.
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 2 of 32 Page ID
                                     #:40369


 1
                                                TABLE OF CONTENTS
 2
        I.         INTRODUCTION .................................................................................1
 3
        II.        BACKGROUND ...................................................................................2
 4
               a. Applicable Law......................................................................................2
 5
               b. Custody Incident to the Title 42 Processes ...........................................5
 6
               c. Plaintiffs’ Motion to Enforce to Enforce...............................................7
 7
        III.       ARGUMENT.........................................................................................9
 8
               a. This Court Lacks Jurisdiction Over Plaintiffs’ Motion.........................9
 9
               b. The Use of Hotels to Hold Minors Incident to Processing
10                Them Under the CDC’s Title 42 Processes Does not
11                Violate the Agreement........................................................................ 17
12
                      i.    The minors are being processed and Returned as
13                          Expeditiously as Possible in Accordance With the
                            CDC Order ............................................................................... 17
14
15                   ii.    The Conditions of Custody Are Safe and Sanitary .................. 20
16
        IV.        CONCLUSION .................................................................................. 25
17
18
19
20
21
22
23
24
25
26
27
28


                                                                    i
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 3 of 32 Page ID
                                     #:40370


 1
                                             TABLE OF AUTHORITIES
 2
                                                   FEDERAL CASES
 3
 4
       F.C.C. v. Fox Television Stations, Inc.,
       556 U.S. 502 (2009) .............................................................................................. 16
 5
 6     Flores v. Barr,
       407 F. Supp. 3d 909 (C.D. Cal. 2019)................................................................... 10
 7
 8     Gao v. Jenifer,
       185 F.3d 548 (6th Cir. 1999) ................................................................................. 10
 9
10     Headlands Reserve, LLC v. Ctr. For Nat. Lands Mgmt.,
       523 F. Supp. 2d 1113 (C.D. Cal. 2007)................................................................. 16
11
12     Mastrobuono v. Shearson Lehman Hutton, Inc.,
       514 U.S. 52 (1995) .......................................................................................... 12, 16
13
14     Orr v. Bank of America, NT & SA,
15
       285 F.3d 764 (9th Cir. 2002) ................................................................................. 21

16     Reno v. Flores,
17     507 U.S. 292 (1993) .............................................................................................. 11

18     United States v. Armour & Co.,
19     402 U.S. 673 (1971) ................................................................................................ 9
20     Wang v. Chinese Daily News, Inc.,
21     231 F.R.D. 602 (C.D. Cal. 2005) .......................................................................... 21
22
23                                                    STATE CASES
24
       Founding Members of the Newport Beach Country Club v. Newport Beach
25     Country Club, Inc.,
       109 Cal. App. 4th 944 (Cal. Ct. App. 2003) ........................................................... 9
26
27
28


                                                                   ii
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 4 of 32 Page ID
                                     #:40371


 1
                                                            STATUTES
 2
       6 U.S.C. § 202 ....................................................................................................... 12
 3
 4     6 U.S.C. § 203 ....................................................................................................... 12
 5
       6 U.S.C. § 279 ....................................................................................................... 12
 6
 7     6 U.S.C. § 552 ....................................................................................................... 12
 8     8 U.S.C. § 1232 ..................................................................................................... 12
 9
       8 U.S.C. § 1225 ............................................................................................... 11, 12
10
11     8 U.S.C. § 1226 ............................................................................................... 11, 12
12
       8 U.S.C. § 1232 ............................................................................................... 11, 12
13
       8 U.S.C. § 1225 ............................................................................................... 11, 12
14
15     8 U.S.C. § 1232(c)(2)(A) ........................................................................................ 8
16
       8 U.S.C. § 1232(c)(3)(A) ........................................................................................ 8
17
18     8 U.S.C. § 1232(c)(3)(B) ......................................................................................... 8

19     8 U.S.C. § 1252 ............................................................................................... 11, 12
20
       42 U.S.C. § 265 .............................................................................................. passim
21
22     42 U.S.C. § 268 ........................................................................................... 3, 12, 18
23
       Homeland Security Act of 2002, Pub. L. No. 107-296, 116 STAT. 2135 (Nov 25,
24     2002 ....................................................................................................................... 12
25
                                                      STATE STATUTES
26
27
       Cal Civ. Code §1636 ............................................................................................. 10

28


                                                                       iii
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 5 of 32 Page ID
                                     #:40372


 1
                                                        RULES
 2     Fed. R. Civ. P. 56 .................................................................................................. 21
 3
       Fed. R. Civ. P. 56(c)(4) ......................................................................................... 21
 4
 5     Fed. R. Evid. 601 ................................................................................................... 21

 6     Fed. R. Evid. 602 ................................................................................................... 21
 7
       Fed. R. Evid. 701 ................................................................................................... 21
 8
 9     Fed. R. Evid. 801 ................................................................................................... 21
10     Fed. R. Evid. 802 ................................................................................................... 21
11
                                                   OTHER AUTHORITIES
12
13     Amendment and Extension of Order Under Sections 362 and 365 of the Public
       Health Service Act; Order Suspending Introduction of Certain Persons From
14
       Countries Where a Communicable Disease Exists, 85 Fed. Reg. 31503 (May 26,
15     2020) ........................................................................................................................ 3
16
       Extension of Order Under Sections 362 and 365 of the Public Health Service Act;
17     Order Suspending Introduction of Certain Persons From Countries Where a
18     Communicable Disease Exists, 85 Fed. Reg. 22424 (Apr. 22, 2020) .................... 2

19     Notice of Order Under Sections 362 and 365 of the Public Health Service Act
20     Suspending Introduction of Certain Persons From Countries Where a
       Communicable Disease Exists, 85 Fed. Reg. 17060 (Mar. 26, 2020) .................... 2
21
22
23
24
25
26
27
28


                                                                       iv
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 6 of 32 Page ID
                                     #:40373


 1
        I.    INTRODUCTION
 2
             On August 14, 2020, Plaintiffs filed a motion to enforce the Flores
 3
       Settlement Agreement (“Agreement”), ECF No. 920, alleging that the
 4
       government’s custody of minors incident to its implementation of emergency
 5
       public health order issued by the Centers for Disease Control and Prevention
 6
       (“CDC”) in response to the COVID-19 pandemic violates the Agreement. The
 7
       relief Plaintiffs ask the Court to order would not enforce the Agreement as it was
 8
       ever agreed to by the parties, but instead would obstruct the implementation of
 9
       CDC’s public-health order by requiring that all minors held under the authority of
10
       this order be treated as if they were in immigration custody. The Court should
11
       decline to order the requested relief, and Plaintiffs’ motion should be denied.
12
             First, the Court lacks jurisdiction over Plaintiffs’ claims because minors in
13
       custody incident to CDC’s public-health order are not in the “legal custody of the
14
15
       [Immigration and Naturalization Service (“INS”)]” under the Agreement. See

16
       Agreement ¶ 10. When the Agreement was signed in 1997, the only INS custody

17     was immigration custody under Title 8 of the United States Code. Nothing in the

18     four corners of the Agreement reflects any meeting of the minds anticipating that

19     more than two decades later the Agreement would apply to custody incident to an
20     emergency public-health order from CDC under Title 42 of the United States Code
21     during this—or any future—global pandemic. Because minors held under the
22     authority of the CDC order are not within the class of minors who are subject to
23     the Agreement, this Court does not have jurisdiction over the claims in Plaintiffs’
24     motion, and the motion therefore should be denied on that basis alone.
25           Second, even if the Court concludes that the Agreement applies to custody
26     incident to the CDC public-health order, it should still conclude that the
27     government’s use of hotel rooms to temporarily house minors complies with the
28


                                                  1
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 7 of 32 Page ID
                                     #:40374


 1
       Agreement. If the parties anticipated that the Agreement would apply to custody
 2
       under Title 42, then they must have intended the Agreement to allow custody that
 3
       is consistent with the purposes of that statute, namely, to suspend the introduction
 4
       of persons into the United States when such introduction would create a serious
 5
       danger of introducing a communicable disease. Therefore, the Agreement cannot
 6
       be read to require that the government allow such introduction by placing minors
 7
       into state-licensed facilities. Rather, the Agreement plainly would permit custody
 8
       for a brief period while facilitating the return of minors to their home countries as
 9
       expeditiously as possible as required by the CDC public-health order. The use of
10
       hotels for this purpose, which permit compliance with CDC guidance and enable
11
       the provision of amenities that this Court has ruled are required under Paragraph
12
       12.A of the Agreement, does not violate the Agreement. Accordingly, Plaintiffs’
13
       motion lacks merit and should be denied.
14
15
        II.   BACKGROUND

16
              a. Applicable Law

17            The United States has been grappling with the public-health effects of the

18     COVID-19 pandemic throughout 2020. As part of the federal government’s

19     response, CDC issued a public-health order—later amended and extended—
20     pursuant to its authority under 42 U.S.C. § 265. Order Suspending Introduction of
21     Certain Persons from Countries Where a Communicable Disease Exists, 85 Fed.
22     Reg. 17060 (Mar. 26, 2020); Extension of Order Suspending Introduction of
23     Certain Persons from Countries Where a Communicable Disease Exists, 85 Fed.
24     Reg. 22424 (Apr. 22, 2020); Amendment and Extension of Order Suspending
25     Introduction of Certain Persons from Countries Where a Communicable Disease
26     Exists, 85 Fed. Reg. 31503 (May 26, 2020). Enacted in 1944 as part of the Public
27     Health Service Act, Section 265 provides:
28


                                                  2
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 8 of 32 Page ID
                                     #:40375


 1
              Whenever the Surgeon General[1] determines that by reason of the
 2            existence of any communicable disease in a foreign country there is
              serious danger of the introduction of such disease into the United States,
 3
              and that this danger is so increased by the introduction of persons or
 4            property from such country that a suspension of the right to introduce
 5            such persons and property is required in the interest of the public health,
              the Surgeon General, in accordance with regulations approved by the
 6            President, shall have the power to prohibit, in whole or in part, the
 7            introduction of persons and property from such countries or places as
              he shall designate in order to avert such danger, and for such period of
 8            time as he may deem necessary for such purpose
 9
       42 U.S.C. § 265.
10
             In the most recent extension of the Order, the CDC Director determined that:
11
              there remains a serious risk to the public health that COVID-19 will
12
              continue to spread to unaffected communities within the United States,
13            or further burden already affected areas. At this critical juncture, it
              would be counterproductive to undermine ongoing public health efforts
14
              by relaxing restrictions on the introduction of covered aliens who pose
15            a risk of further introducing COVID-19 into the United States.
16
17
18
19
       1
20       The statute assigns this authority to the Surgeon General of the Public Health
       Service. Reorganization Plan No. 3 of 1966 abolished the Office of the Surgeon
21     General and transferred all statutory powers and functions of the Surgeon General
22     and other officers of the Public Health Service and of all agencies of or in the Public
       Health Service to the Secretary of Health, Education, and Welfare, now the
23
       Secretary of Health and Human Services, 31 FR 8855-01, 80 Stat. 1610 (June 25,
24     1966), see also Pub. L. No. 96-88, 509(b), October 17, 1979, 93 Stat. 695 (codified
       at 20 U.S.C. 3508(b)). Although the Office of the Surgeon General was re-
25
       established in 1987, the Secretary of HHS has retained the authorities previously
26     held by the Surgeon General. Sections 361 through 369 of the PHS Act (42 U.S.C.
       §§ 264-272) have been delegated from the HHS Secretary to the CDC Director.
27
28


                                                   3
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 9 of 32 Page ID
                                     #:40376


 1
       85 Fed. Reg. at 31505. CDC has further determined that the processes instituted
 2
       under this order have “significantly mitigated the specific public health risk
 3
 4
       identified in the initial Order.” Id.

 5
               Title 42 also provides that “[i]t shall be the duty of the customs officers[2]

 6     and of Coast Guard officers to aid in the enforcement of quarantine rules and

 7     regulations.” 42 U.S.C. § 268. In line with that provision, in issuing the emergency

 8     order CDC asked customs officers of the U.S. Department of Homeland Security

 9     (“DHS”) to assist in implementing the necessary processes under the order:
10             I consulted with DHS before I issued this order, and requested that DHS
11             implement this order because CDC does not have the capability,
               resources, or personnel needed to do so. As part of the consultation,
12             [U.S. Customs and Border Protection (“CBP”)] developed an
13             operational plan for implementing the order. Accordingly, DHS will,
               where necessary, use repatriation flights to move covered aliens on a
14
               space-available basis, as authorized by law. The plan is generally
15             consistent with the language of this order directing that covered aliens
               spend as little time in congregate settings as practicable under the
16
               circumstances. In my view, it is also the only viable alternative for
17             implementing the order; CDC’s other public health tools are not viable
18
               mechanisms given CDC resource and personnel constraints, the large
               numbers of covered aliens involved, and the likelihood that covered
19             aliens do not have homes in the United States.
20
21     2
         The terms “officer of the customs” and “customs officer” are defined by statute
22     to mean, “any officer of the United States Customs Service of the Treasury
       Department (also hereinafter referred to as the “Customs Service”) or any
23
       commissioned, warrant, or petty officer of the Coast Guard, or any agent or other
24     person, including foreign law enforcement officers, authorized by law or
       designated by the Secretary of the Treasury to perform any duties of an officer of
25
       the Customs Service.” 19 U.S.C. 1401(i). The Homeland Security Act later
26     transferred to the Secretary of Homeland Security all “the functions, personnel,
       assets, and liabilities of . . . the United States Customs Service of the Department
27
       of the Treasury, including the functions of the Secretary of the Treasury relating
28     thereto . . . [,]” 6 U.S.C. 203(1).

                                                   4
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 10 of 32 Page ID
                                     #:40377


 1
 2      85 Fed. Reg. at 17067.
 3              b. Title 42 Processes and Custody Incident to Those Processes
 4             The CDC Order generally applies to aliens traveling from Canada or Mexico
 5      who would otherwise be introduced into a congregate setting in a land or coastal
 6      Port of Entry or Border Patrol station, unless the alien falls within a designated
 7      exception. When processing an alien under the CDC Order, CBP makes every
 8      effort to immediately expel covered aliens to their country of last transit. When
 9      such return is not possible, the U.S. Government makes every attempt to return
10      these individuals to their country of origin as expeditiously as possible. See U.S.
11
        Dep’t Homeland Security, Testimony of Mark A. Morgan, Chief Operating Officer
12
        and Senior Official Performing the Duties of the Commissioner U.S. Customs and
13
        Border Protection, Before the U.S. Senate Committee on Homeland Security and
14
        Governmental       Affairs,    June     25,       2020,   at    3,    available     at
15
         https://www.hsgac.senate.gov/imo/media/doc/Testimony-Morgan-2020-06-25-
16
        REVISED.pdf; Nationwide Enforcement Encounters: Title 8 Enforcement Actions
17
        and Title 42 Expulsions, https://www.cbp.gov/newsroom/stats/cbp-enforcement-
18
        statistics/title-8-and-title-42-statistics. An expulsion under Title 42 is not based on
19
        an individual’s immigration status, and is not an enforcement action under Title 8.
20
        Nationwide Enforcement Encounters: Title 8 Enforcement Actions and Title 42
21
        Expulsions, https://www.cbp.gov/newsroom/stats/cbp-enforcement-statistics/title-
22
        8-and-title-42-statistics.
23
               Under the CDC Order, a customs officer, with approval from a supervisor,
24
        may determine that the Order does not apply to persons who should be excepted
25
        based on the totality of the circumstances, including consideration of significant
26
27
        law enforcement, officer and public safety, humanitarian, and public health

28
        interests. On a case-by-case basis, such as when it is not possible to return a minor


                                                      5
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 11 of 32 Page ID
                                     #:40378


 1
        to his or her home country, or an agent or officer suspects trafficking or sees signs
 2
        of illness, CBP may, based on humanitarian concerns, except a minor from the
 3
        CDC order. See June 25, 2020 Testimony of Mark A. Morgan, at 3.
 4
              Minors and family groups slated for expulsion pursuant to Title 42 are
 5
        housed in hotels. See Declaration of Melissa Harper ¶ 2, attached hereto as Defs.’
 6
        Ex. A. The housing of minors and family groups is accomplished through a contract
 7
        with MVM Inc, (MVM), a company specializing in the transportation and care of
 8
        this vulnerable population. Id. ¶¶ 2 and 3. MVM hires specialist who interact with
 9
        and care for minors and family groups/units while they are in the hotel. Id. ¶ 3.
10
              Upon being transferred to a hotel, each minor receives a backpack with a
11
        gender and age specific hygiene kit (a kit may include a toothbrush, toothpaste,
12
        comb/brush, body soap, shampoo, deodorant, lip balm, and feminine hygiene
13
        products), clothing and shoes, and any toys/books issued to them. Id. ¶ 13, 14, 15..
14
15
        Id. Families may also be provided diapers, wipes, diaper rash ointment, formula,

16
        bottles, pacifiers, and/or baby blankets. Id.

17            All hotel rooms have showers and minors are reminded to bathe daily. Id. ¶

18      17. Minors have access to nutritious food and clean drinking water while they are

19      in the hotels. Id. ¶ 16. Snacks and water are available at all times during transport,
20      and snacks, water, juice, milk, and fruit are available at the hotel at all times. Id.
21      The minors are served three hot meals per day. Id. Medical care and daily medical
22      screenings are provided to minors while housed at the hotels by a medical
23      professional from the ICE Health Services Corps (“IHSC”)—usually a registered
24      nurse or advanced practice provider. Id. ¶ 20. Urgent care centers or local
25      emergency rooms are also used in the event of a medical emergency. Id.
26            The government has also taken steps to protect the health and safety of
27      minors in the hotels related to the COVID-19 pandemic in accordance with
28


                                                    6
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 12 of 32 Page ID
                                     #:40379


 1
        appropriate CDC guidance. Harper Decl. ¶¶ 17, 18, 19(a)-(f). Minors are housed in
 2
        individual rooms with closed doors, receive temperature checks every four hours,
 3
        are required to wear face masks at all times except when eating or drinking, and
 4
        are encouraged to wash their hands regularly. Id. Personal protective equipment,
 5
        namely, masks, gloves, hand sanitizer, and cleaning wipes, are available. Id. ¶ 18.
 6
        Sanitizing of the flat surfaces and commonly touched areas in the hotel room is
 7
        conducted throughout the day pursuant to a regular schedule. Id.
 8
               c. Plaintiffs’ Motion to Enforce
 9
              Plaintiffs filed this motion on August 14, 2020, Mot., ECF No. 920; Memo,
10
        ECF No. 920-1, seeking to undermine the government’s public-health efforts in
11
        response to COVID-19 by arguing that the government’s use of hotel rooms to
12
        house minors who are being returned to their home countries in accordance with
13
        the CDC’s order violates the Agreement. Plaintiffs first argue that the Agreement
14
15
        applies to this type of custody because CDC is part of HHS, and HHS is bound by

16
        the Agreement. Plaintiffs rely on the Trafficking Victims Protection

17      Reauthorization Act of 2008 (“TVPRA”), which, Plaintiffs argue, charges HHS

18      with responsibility for the placement of single minors.3 See ECF No. 920-1 at 6-8

19      (citing 8 U.S.C. §§ 1232(c)(2)(A), 1232(c)(3)(A), 1232(c)(3)(B)). In short,
20      Plaintiffs contend, “HHS is the former INS’s successor insofar as the legal custody
21
22
23      3
          Plaintiffs do not specify whether their arguments pertain only to unaccompanied
24      minors, or whether they are arguing that the Agreement prohibits the use of hotel
        rooms to house all minors—including those who are accompanied by their parents.
25
        In failing to so specify, Plaintiffs also fail to address whether their argument with
26      regard to the placement of minors into licensed facilities should apply equally to
        both accompanied and unaccompanied minors, and fail to address the impact of
27
        this Court’s prior orders with regard to the placement of accompanied minors on
28      their argument.

                                                   7
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 13 of 32 Page ID
                                     #:40380


 1
        of unaccompanied children is concerned.” Id. at 8. Plaintiffs then argue that, in any
 2
        event, the Agreement applies because it is DHS and not HHS that actually exercises
 3
        custody over the minors in custody incident to these Title 42 processes. This
 4
        argument is based on Plaintiffs’ belief that DHS has discretion over the manner in
 5
        which it implements and carries out the CDC’s order and that DHS actually
 6
        exercises authority over decisions related to the implementation of the order. Id. at
 7
        8-13. Finally, Plaintiffs argue that even if the Agreement does not apply to these
 8
        minors, the Court should exercise jurisdiction over their claims and rule that the
 9
        Agreement applies under the doctrine of constitutional avoidance. Id. at 13.
10
              On the merits, Plaintiffs contend that the use of hotels violates Paragraphs
11
        10, 12, and 19 of the Agreement, because the government is required to transfer
12
        these minors to a licensed placement within three days. See id. at 13-14. Plaintiffs
13
        argue first that the government’s practices violate the Agreement because minors
14
15
        have been held in hotels for “prolonged” periods of time. Id. at 14-16. Plaintiffs

16
        further argue that custody in hotels harms minors because they are denied access

17      to counsel, and because conditions at the hotels do not comply with Exhibit 1 of

18      the Agreement which governs licensed facilities. Id. at 17-21. Plaintiffs’ proposed

19      order would have the Court order that all minors in the Title 42 program are Flores
20      class members, require that the government provide Flores counsel with access to
21      interview those minors, and require the government to “place all unaccompanied
22      class member children detained pursuant to Title 42 as expeditiously as possible in
23      licensed facilities” and to “generally make a licensed placement available to such
24      class members within 72 hours of arrest or apprehension.” Proposed Order, ECF
25      No. 920-10.
26
27
28


                                                   8
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 14 of 32 Page ID
                                     #:40381


 1
        III.   ARGUMENT
 2
               a. This Court Lacks Jurisdiction Over Plaintiffs’ Motion
 3
               This Court should deny Plaintiffs’ motion because the Agreement does not
 4
        apply to the government’s implementation of the CDC’s Title 42 order. The
 5
        Agreement applies to minors in the “legal custody of the INS,” Agreement ¶ 10, as
 6
        that term was intended by the parties when the Agreement was signed in 1997. That
 7
        means it applies to minors who are in immigration custody under the authority of
 8
        Title 8 of the United Sates Code. The Agreement does not encompass, was not
 9
        intended to encompass, and did not even anticipate custody incident to this present-
10
        day public health order detailing processes to be carried out under Title 42.
11
               This Court has recognized that “[t]he Flores Agreement is a binding contract
12
        and a consent decree”; “[i]t is a creature of the parties’ own contractual agreements
13
        and is analyzed as a contract for purposes of enforcement.” Flores v. Barr, 407 F.
14
15
        Supp. 3d 909, 931 (C.D. Cal. 2019). Like a contract, a consent decree “must be

16
        discerned within its four corners, and not by reference to what might satisfy the

17      purposes of one of the parties to it.” United States v. Armour & Co., 402 U.S. 673,

18      681 (1971). The “basic goal of contract interpretation” is to give effect to the

19      parties’ mutual intent “at the time of contracting.” Founding Members of the
20      Newport Beach Country Club v. Newport Beach Country Club, Inc., 109 Cal. App.
21      4th 944, 955 (Cal. Ct. App. 2003) (citing Cal. Civ. Code § 1636).
22             Under these principles, the Agreement does not apply here. By its plain
23      terms, the Agreement applies only to those minors in “the legal custody of the
24      INS.” Agreement ¶¶ 4, 10. The Agreement does not expressly define “legal
25      custody,” but it does recognize a critical distinction between legal custody and
26      physical custody. The Agreement provides for the INS in some instances to place
27      a minor in the physical custody of a licensed program (and thus outside the physical
28


                                                   9
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 15 of 32 Page ID
                                     #:40382


 1
        custody of the INS), but the Agreement specifies that the minor remains in the legal
 2
        custody of the INS. Agreement ¶ 19; see also Gao v. Jenifer, 185 F.3d 548, 551
 3
        (6th Cir. 1999) (explaining that the INS’s contracts with these third-party programs
 4
        explicitly state that the INS retains legal custody while the programs have physical
 5
        custody). While a minor is in the physical custody of a licensed program, the INS
 6
        retains the sole authority to transfer and release the minor (except that the licensed
 7
        program can transfer physical custody in emergencies). Agreement ¶ 19. Thus, as
 8
        Paragraph 19 makes clear, under the Agreement the “legal custody of the INS”
 9
        means custody at the direction of the INS under relevant the immigration laws,
10
        which grants the INS the authority over the detention or release of the minor. Id.
11
              The custody authority addressed by the Agreement has always been
12
        understood as immigration-custody authority under Title 8—both when the
13
        Agreement was signed and today. The Agreement makes clear that the parties were
14
15
        addressing and settling specific issues related to custody by the INS incident to

16
        immigration proceedings, under the applicable law governing that custody. See,

17      e.g., Agreement ¶¶ 11 (“The INS shall place each detained minor in the least

18      restrictive setting appropriate to the minor’s age and special needs, provided that

19      such setting is consistent with its interests to ensure the minor’s timely appearance
20      before the INS and the immigration courts and to protect the minor's well-being
21      and that of others.”); 14 (“Where the INS determines that the detention of the minor
22      is not required either to secure his or her timely appearance before the INS or the
23      immigration court . . .”); 24.A (providing for bond hearings before an immigration
24      judge for minors “in deportation proceedings”).
25            When the Agreement was signed in January 1997, the INS’s legal authority
26      to detain minors was found within Title 8. See 8 U.S.C. §§ 1225, 1252 (1995); see
27      also Reno v. Flores, 507 U.S. 292, 294-95 n.1 (1993). Such detention was incident
28


                                                   10
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 16 of 32 Page ID
                                     #:40383


 1
        to immigration deportation and exclusion proceedings, the authority for which was
 2
        also detailed in Title 8. See 8 U.S.C. §§ 1225, 1226, 1231, 1252(b) (1995). The
 3
        authority for immigration proceedings, as well as the authority to hold alien minors
 4
        in immigration custody, remains in Title 8 today. See 8 U.S.C. §§ 1225, 1226, 1231,
 5
        1232. The successors of the INS that carry out these immigration functions today—
 6
        including immigration custody—are CBP, U.S. Immigration and Customs
 7
        Enforcement (“ICE”), and U.S. Citizenship and Immigration Services, all of which
 8
        are part of DHS, as well as the HHS, Office of Refugee Resettlement (“ORR”) for
 9
        unaccompanied alien children. See Homeland Security Act of 2002 §§ 402, 462,
10
        1512, Pub. L. No. 107-296, 116 Stat. 2135 (codified at 6 U.S.C. §§ 202, 279, 552);
11
        TVPRA, 8 U.S.C. § 1232.
12
              By contrast, the sections of Title 42 being applied here are not immigration
13
        statutes or even custody statutes, and the purview of the authorities these sections
14
15
        provide is not limited to aliens. Rather, it provides broad authority to CDC to take

16
        action to respond to dangerous public health emergencies. The role of DHS in the

17      Title 42 process is authorized by 42 U.S.C. § 268, which provides that “[i]t shall

18      be the duty of the customs officers and of Coast Guard officers to aid in the

19      enforcement of quarantine rules and regulations . . . .” (emphasis added). Notably,
20      while today DHS is authorized to implement the CDC’s order because CBP and
21      the Coast Guard have been moved under the umbrella of the DHS, 4 the INS would
22      not have had such authority at the time the Agreement was executed because the
23      Coast Guard and the customs officers were part of the Treasury Department, and
24      not the INS, in 1997. The Flores Agreement did not cover the Treasury Department
25
26
27      4
         As noted above, those authorities were transferred to DHS in the Homeland
28      Security Act. 6 U.S.C. § 203.

                                                  11
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 17 of 32 Page ID
                                     #:40384


 1
        when it was executed. And DHS’s role in these processes and custody incident to
 2
        these processes arises from authority provided by this public health statute, not
 3
        under any immigration statute. CDC, under whose authority this Title 42 custody
 4
        occurs, is not a successor to the INS, and custody incident to the CDC order is
 5
        different from the Title 8 immigration custody that the Agreement governs.
 6
        Individuals processed under Title 42 are not processed for immigration
 7
        enforcement actions.
 8
              The Agreement also “should be read to give effect to all of its provisions and
 9
        to render them consistent with each other.” Mastrobuono v. Shearson Lehman
10
        Hutton, Inc., 514 U.S. 52, 63 (1995). Section 265 was enacted in 1944, but the
11
        parties made no mention of it in the Agreement, nor do any of the terms of the
12
        Agreement refer or directly relate to custody for public health purposes. Section
13
        265 plainly authorizes the CDC Director to “prohibit, in whole or in part, the
14
15
        introduction of persons and property from such countries or places as he shall

16
        designate in order to avert such danger, and for such period of time as he may deem

17      necessary for such purpose.” 42 U.S.C. § 265. Transferring minors to facilities

18      “licensed by an appropriate State agency,” Agreement ¶ 6, would require that the

19      individuals transferred to such facilities would be “introduced” to the United States.
20      Moreover, the Agreement’s treatment of such custody makes clear that the
21      Agreement’s focus is to provide guidelines to govern longer-term immigration
22      custody. Had the parties intended the Agreement to apply to the emergency public-
23      health-related custody at issue here, they would have had to address this
24      inconsistency between the Agreement’s plain focus on longer term immigration
25      custody, and the short-term purposes of section 265, but they did not. Nothing in
26      the text of the Agreement suggests that the parties intended it to govern—or
27      anticipated that it would govern—any emergency procedures implemented by
28


                                                   12
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 18 of 32 Page ID
                                     #:40385


 1
        CDC under 42 U.S.C. § 265, or any brief incidental periods of custody necessary
 2
        to implement these procedures.
 3
                All three of Plaintiffs’ arguments urging the Court to apply the Agreement
 4
        to custody incident to the CDC’s Title 42 order fail. First, Plaintiffs argue that
 5
        custody under CDC authority for public-health purposes should be covered by the
 6
        Agreement by contending that the TVPRA provides a basis to find that HHS—and
 7
        not just its sub-agency ORR—should be considered a successor agency under the
 8
        Agreement, and thus covered by the Agreement’s terms. See Mem. 6-8. That
 9
        interpretation of succession is flawed, and ignores the principle requiring this Court
10
        to consider the original intent of the parties. References to the Secretary of HHS in
11
        the 2008 TVPRA should not be used to broaden the scope of the parties’ intent and
12
        understanding in 1997.
13
                This is all the more true because such a broad reading of this successions
14
15
        principle could lead to absurd results by allowing the Agreement to potentially

16
        apply     to   other—currently    unanticipated—public-health-related       custodial

17      situations, entirely unrelated to immigration or to the original purposes of the

18      Agreement. For example, CDC has broad authority to quarantine persons entering

19      into the U.S., see 42 C.F.R. Part 71, or persons moving or about to move from State
20      to State, see 42 C.F.R. Part 70. Earlier this year CDC quarantined hundreds of U.S.
21      citizens repatriated from either Wuhan, Hubei Province, China, or the Diamond
22      Princess cruise ship for 14 days. 5 CDC’s regulations also would permit a person to
23
24
        5
          CDC Issues Federal Quarantine Order to Repatriated U.S. Citizens at March Air
25
        Reserve Base (Jan. 31. 2020), available at
26      https://www.cdc.gov/media/releases/2020/s0131-federal-quarantine-march-air-
        reserve-base.html; Diamond Princess Repatriation (Feb. 15, 2020), available at
27
        https://www.cdc.gov/media/releases/2020/s0215-Diamond-Princess-
28      Repatriation.html.

                                                   13
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 19 of 32 Page ID
                                     #:40386


 1
        be quarantined for longer time periods if necessary to prevent the spread of the
 2
        communicable disease. Cf. https://www.cdc.gov/dotw/ebola/index.html (noting
 3
        that Ebola has an incubation period of up to 21 days). Under Plaintiffs’ reading,
 4
        CDC could not prevent a minor from being introduced to the United States for the
 5
        duration of the Ebola incubation period even if CDC has reason to believe the
 6
        minor is infected with or has been exposed to Ebola. A future novel communicable
 7
        disease could have an even longer incubation period, or raise other as-of-yet
 8
        unanticipated public health concerns. The Court should not embrace a reading of
 9
        the Agreement’s scope that would impact CDC’s ability to respond to such
10
        situations, and that thus would have potential implications well beyond the current
11
        situation. This is particularly true where Plaintiffs’ argument regarding the scope
12
        of the Agreement is so plainly divorced from the intent of the parties and the
13
        meaning of the terms they used in the Agreement.
14
15
              Second, Plaintiffs’ argument that DHS exercises control over decisions

16
        related to minors in Title 42 processes, Mem. 8-13, is irrelevant to the legal

17      question here. The relevant question under the Agreement is the intent of the parties

18      in using the term “legal custody of the INS” to define the scope of the Agreement.

19      As discussed above, that term looks to the source of legal authority to hold the
20      child. The custody at issue here—and the decisions that must be made by DHS to
21      implement this custody—falls under the authority of the Title 42 public-health
22      provisions, and not DHS’s immigration custody authorities. There is no reasonable
23      argument that, when the Agreement was signed, the parties anticipated that 23
24      years later there would be a global pandemic, and that some of the legal-successor
25      agencies to the INS would, by mere coincidence, be charged with implementing
26      emergency procedures on behalf of the CDC Director under 42 U.S.C. § 265—
27      which at the time were functions assigned to HHS and executed with the assistance
28


                                                  14
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 20 of 32 Page ID
                                     #:40387


 1
        of the Treasury Department—so that the Agreement would be expected to govern
 2
        custody incident to those procedures. In short, there is no basis for concluding that,
 3
        when entering into the Agreement, the parties in any way considered that INS or
 4
        successor agency resources could ever implement CDC legal authorities, because
 5
        in 1997 the INS could not do so.
 6
              Third, the Plaintiffs’ references to the principles of constitutional avoidance
 7
        and equal protection are misplaced. Plaintiffs argue that “[e]ven were the
 8
        Settlement’s covering ‘hotelled’ children at all doubtful, the doctrine of
 9
        constitutional avoidance would counsel resolving any such doubt in favor of
10
        requiring Defendants to comply with the Settlement’s licensed placement
11
        provisions.” Mem. 13. They add that “construing the Settlement otherwise would
12
        raise substantial equal protection concerns, running afoul of the axiom of
13
        constitutional avoidance.” Id. This is just an argument seeking to avoid the plain
14
15
        import of the Agreement. The issue before the Court is whether custody incident

16
        to the CDC’s public-health order can reasonably be construed to be “legal custody

17      of the INS” under the Agreement. The answer is no, and constitutional avoidance

18      does not help Plaintiffs. As this Court has emphasized, “Plaintiffs are entitled to

19      only such relief as is explicitly or implicitly authorized by the Flores Agreement.”
20      ECF No 470, at 3. The Court held that the “vindication of a constitutional right is
21      not coterminous with the enforcement of a contractual provision,” explaining that
22      “[w]hatever the merits of this claim, it has no place in a motion to enforce the
23      consent decree.” Id. at 5. Applying this logic here, Plaintiffs cannot have this Court
24      review their Flores claims simply because Plaintiffs believe that there may be
25      constitutional issues with the government’s conduct, identified only by vague
26
27
28


                                                   15
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 21 of 32 Page ID
                                     #:40388


 1
        reference to equal-protection principles. Such allegations are unrelated, and must
 2
        be brought elsewhere. 6
 3
                Plaintiffs also fail to explain how the doctrine of constitutional avoidance is
 4
        implicated by their motion to enforce the Agreement. “The so-called canon of
 5
        constitutional avoidance is an interpretive tool, counseling that ambiguous
 6
        statutory language be construed to avoid serious constitutional doubts. We know
 7
        of no precedent for applying it to limit the scope of authorized executive action.”
 8
        F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 516 (2009) (internal citation
 9
        omitted). Here the text of text of Title 42 is clear, and Plaintiffs do not argue
10
        otherwise. The Court is not being asked to interpret Title 42, but rather it is being
11
        asked to interpret a settlement agreement. The doctrine of constitutional avoidance
12
        has no application here.
13
                For all of the reasons discussed above, Plaintiffs have not established any
14
15
        reason why this Court has jurisdiction over the claims in their motion. Nothing in

16
        the Agreement can be read to anticipate the unique needs or situations that might

17      arise as part of any need to implement procedures under 42 U.S.C. § 265, including

18      any custody that might occur incident thereto—such as a quarantine and exclusion

19      process designed to prevent the transmission of a global pandemic. “[T]he courts
20      do not make contracts for the parties.” Headlands Reserve, LLC v. Ctr. For Nat.
21      Lands Mgmt., 523 F. Supp. 2d 1113, 1123 (C.D. Cal. 2007) (citation and internal
22      quotations omitted). The Court should not reinterpret the Agreement to govern
23      processes, procedures, or custody which the parties never considered, and to which
24      the parties never anticipated it would apply.
25
26
27      6
            See P.J.E.S. v. Wolf, Case No. 1:20-cv-02245-EGS (D.D.C.).
28


                                                    16
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 22 of 32 Page ID
                                     #:40389


 1
            b. The Use of Hotels to Hold Minors Incident to Processing Them Under
 2             CDC’s Title 42 Orders Does Not Violate the Agreement.
 3
              Even if the Agreement did govern custody under the CDC’s public-health
 4
        order (and it does not), the use of hotels to hold minors while they are processed
 5
        and returned under the CDC’s Title 42 order does not violate the Agreement.
 6
                     i.   The Minors Are Being Processed and Returned in Accordance
 7                        With the CDC Order as Expeditiously as Possible.
 8
              Paragraph 12.A of the Agreement governs the custody at issue here, and
 9
        allows the government to hold minors in unlicensed facilities following arrest and
10
        prior to return under the CDC order so long as the return occurs “as expeditiously
11
        as possible.” See Agreement ¶ 12.A. Plaintiffs’ argument that the Agreement
12
        requires the government to transfer these minors subject to Title 42 processes to
13
        licensed placements within three days, see Mem. 13-16, lacks merit. 7
14
              The Court should not read the Agreement in a manner that would render it
15
        inconsistent with—and in violation of—42 U.S.C. § 265. Section 265 was enacted
16
        in 1944, long before the Agreement was signed. CDC has exercised its lawful
17
        authority under that statute and, consistent with its authorities, see 42 U.S.C. § 268,
18
        has requested that DHS implement processes to carry out its order. See 85 Fed.
19
20
21
        7
22        Plaintiffs’ repeated references to the Agreement’s three-day transfer requirement
        are incorrect at the outset because, as this Court has recognized, the Agreement’s
23
        “influx” provision is in effect, and thus release or transfer is required to occur “as
24      expeditiously as possible,” rather than within the three day timeframe cited by
        Plaintiffs. See ECF No. 189 at 10 (citing Agreement ¶¶ 12.A, 12.B, 19). Likewise,
25
        Paragraph 12.A of the Agreement also provides for transfer “as expeditiously as
26      possible” in cases of an “emergency,” which Paragraph 12.B then defines to
        include “medical emergencies (e.g., a chicken pox epidemic among a group of
27
        minors).” This provision would also govern the current situation and overcome any
28      requirement of transfer within three days.

                                                   17
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 23 of 32 Page ID
                                     #:40390


 1
        Reg. at 17067. The statute empowers CDC to “prohibit, in whole or in part, the
 2
        introduction of persons and property from such countries or places as he shall
 3
        designate in order to avert such danger, and for such period of time as he may deem
 4
        necessary for such purpose.” 42 U.S.C. § 265. Therefore, in accordance with the
 5
        CDC’s order, DHS makes every effort to expel individuals who are processed
 6
        under Title 42 to their country of transit or country or origin as expeditiously as
 7
        possible.
 8
              Plaintiffs ask this Court to read the Agreement to require that minors in
 9
        custody under section 265 must be transferred to licensed facilities within and
10
        throughout the United States within three days. Reading the Agreement in this
11
        manner would erroneously render the Agreement inconsistent with, and in
12
        violation of, 42 U.S.C. § 265. In entering into the Agreement, the parties
13
        represented “that they know of nothing in this Agreement that exceeds the legal
14
15
        authority of the parties or is in violation of any law.” Agreement ¶ 41. If the parties

16
        are presumed to have anticipated that the Agreement covered custody under this

17      statute, then the parties also presumably were aware that the purpose of Section

18      265 is to empower CDC to prevent the introduction of persons into the United

19      States in response to dangers to public health. Therefore, the parties could not have
20      entered into an Agreement that would require the introduction of minors into the
21      United States by mandating that even when subject to processes under Title 42 they
22      must be held in State-licensed congregate care facilities throughout the United
23      States—facilities that Plaintiffs themselves have argued increase the risks of
24      COVID-19 transmission. See ECF No. 733-1. This Court should not adopt a
25
26
27
28


                                                   18
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 24 of 32 Page ID
                                     #:40391


 1
        reading of the Agreement that would require the introduction of persons into the
 2
        United States in violation of the plain terms of Section 265. 8
 3
              It also stands to reason that if the Court concludes that the parties intended
 4
        the Agreement to govern custody incident to processes implementing 42 U.S.C.
 5
        § 265, then the Agreement must permit the implementation of processes that are
 6
        consistent with Section 265 and its aims of preventing the introduction of
 7
        individuals into the United States. DHS makes every effort to hold individuals
 8
        processed under Title 42 for the shortest period of time possible, and the use of
 9
        hotels is an important part of the overall processes that DHS has implemented in a
10
        manner that is consistent with the statute and its purposes. See Harper Decl. ¶¶ 4,
11
        23. Hotels allow for safe and sanitary custody, as well as the quick and efficient
12
        return of individuals to their home countries without their introduction into the
13
        United States. Id. ¶¶ 4-20, 23. Thus, contrary to Plaintiffs’ assertions, the use of
14
15
        hotels prior to return as opposed to transferring all minors to licensed facilities is

16
        not in and of itself a violation of the Agreement’s terms.

17
18
19      8
          The Court also should not evaluate the Title 42 processes in a vacuum, but should
20      consider the significant downstream consequences of any order requiring that all
        single minors be transferred to ORR custody, or all accompanied minors be
21      transferred to an ICE FRC. The Court has evaluated ORR’s existing COVID-19
22      protocols, and has credited the declaration of Dr. Amanda Cohn, CDC, see Lucas
        R. v. Azaz, No. 2:18-cv-5741 (C.D. Cal.), Dkt. No. 230-11, ¶ 23, which made clear
23
        that ORR’s COVID-19 robust mitigation and containment strategy was premised
24      on the historically low capacity of ORR facilities and the relatively static nature of
        the ORR population, which is a direct result of the current CDC Orders. Likewise,
25
        the Court has recognized that “ICE's efforts at preventing outbreaks at the FRC
26      seems to have yielded a moderate though undeniably fragile success.” Aug. 7, 2020
        Hearing Tr., at 12:9-11. Any order from this court that significantly disrupts the
27
        currently low numbers of UACs in ORR care, or the number of families transferred
28      to the ICE FRCs, will undermine existing COVID-19 protections at those facilities.

                                                   19
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 25 of 32 Page ID
                                     #:40392


 1
              Processing under Title 42, as well as ICE’s use of hotels to hold minors
 2
        pending their return, also fits within this Court’s understanding of Paragraph 12.A
 3
        and what constitutes “as expeditiously as possible.” In 2015, this Court recognized
 4
        that “[a]t a given time and under extenuating circumstances” so long as ICE was
 5
        acting “in good faith and in the exercise of due diligence” 20 days might
 6
        appropriately be “as expeditiously as possible” for the purpose of processing
 7
        families subject to credible- and reasonable-fear proceedings. ECF No. 189 at 10.
 8
        The length of time that minors at issue here spent in hotels generally falls well
 9
        within this timeframe. See Harper Decl. ¶ 23. Plaintiffs contend that the time
10
        periods of custody are “prolonged,” Mem. 14-16, but make no attempt to explain
11
        how DHS is failing to conduct the processes under Title 42 as “expeditiously as
12
        possible” given the mandate of the statute and the public-health ends of the CDC’s
13
        order. 9 The Court therefore should conclude that DHS is in good faith
14
15
        implementing the Title 42 processes and returning minors as expeditiously as

16
        possible in accordance with the purposes of that statute, and thus the time periods

17      at issue do not violate the Agreement’s transfer requirements.

18                  ii.   The Conditions of Custody Are Safe and Sanitary.

19            As discussed above, if the Agreement somehow applies to custody during
20      these Title 42 processes, the provision of the Agreement that would govern such
21
22
23      9
          To the extent that Plaintiffs appear to base their claim of prolonged custody on a
24      suggestion that the government is housing very young minors in hotels alone, see
        Mem. 16, their assertion appears to be based on an incorrect reading of the data. In
25
        fact, the data reflects that minors under the age of 10 held at hotels pending their
26      return under the Title 42 process have all been accompanied by a family member.
        Harper Decl. ¶ 22. Defendants also note that, as discussed above, CBP may, based
27
        on humanitarian concerns, except a minor from the CDC order. See Supra Section
28      II.b (discussing the June 25, 2020 Testimony of Mark A. Morgan, at 3).

                                                  20
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 26 of 32 Page ID
                                     #:40393


 1
        custody is Paragraph 12.A. Plaintiffs argue that “the conditions and treatment
 2
        children experience during ‘hotelling’ do not and could not meet the Settlement’s
 3
        requirements for safe and appropriate placement.” Mem. 19. But Plaintiffs are
 4
        wrong, and their argument is incorrectly based on the contention that the
 5
        Agreement mandates that the government transfer these minors to licensed
 6
        placements. Plaintiffs make no showing that the use of hotels to house minors
 7
        violates the applicable conditions requirements contained in Paragraph 12.A of the
 8
        Agreement. Indeed, Plaintiffs provide no evidence to show that conditions are not
 9
        safe and sanitary, as is their burden.10
10
11
12      10
          Defendants object to five of the declarations submitted in support of Plaintiffs’
13      August 14, 2020 Motion to Enforce Preliminary Injunction Re: Title 42.
        Specifically, Defendants object to Pls.’ Ex. A, Declaration of Karla Marisol
14
        Vargas, ECF No. 920-2; Pls.’ Ex. B, Declaration of Maria Odom, ECF No. 920-3;
15      Pls.’ Ex. C, Declaration of Jennifer Nagda, ECF No. 920-4; Pls.’ Ex. E, Declaration
16
        of Linda Corchado, ECF No. 920-6; Pls.’ Ex. G, Declaration of Melissa Adamson,
        ECF No. 920-8. These declarations should be excluded in whole, or in part, because
17      the declarants lack personal knowledge under Rule 602 of the Federal Rules of
18      Evidence (Rule 602), and thus for to make up for their lack of personal knowledge,
        most of the declarations rely on inadmissible hearsay or speculation. See Orr v.
19      Bank of America, NT & SA, 285 F.3d 764, 773–74 (9th Cir. 2002) (Evidence
20      submitted to the Court on motion practice must meet all requirements for
        admissibility if offered at the time of trial.). The Court should exclude these
21      declarations because the declarants fail to lay a proper foundation as to the source
22      of their knowledge and likewise fail to demonstrate they have personal knowledge
        of the statements in the declarations. See Fed. R. Evid. 602. Instead, these
23
        declarations appear to be made on the collective behalf of the organization that
24      employs each declarant. Declarations based on another person’s personal
        knowledge or experience are inadmissible because they rely on either hearsay or
25
        speculation. See Fed. R. Civ. P. 56 (c)(4); Fed. R. Evid. 801–802; Fed. R. Evid.
26      601–602; Fed. R. Evid. 701. Because the declarations in Plaintiffs’ Exhibits A-C,
        E, and G fail to lay a foundation as to the source of knowledge and do not rely on
27
28


                                                   21
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 27 of 32 Page ID
                                     #:40394


 1
              Paragraph 12.A requires that “[f]ollowing arrest, the INS shall hold minors
 2
        in facilities that are safe and sanitary and that are consistent with the INS’s concern
 3
        for the particular vulnerability of minors.” Agreement ¶ 12.A. The Agreement also
 4
        further requires the government to “provide access to toilets and sinks, drinking
 5
        water and food as appropriate, medical assistance if the minor is in need of
 6
        emergency services, adequate temperature control and ventilation, adequate
 7
        supervision to protect minors from others, and contact with family members who
 8
        were arrested with the minor.” Id. The Court has interpreted Paragraph 12.A’s “safe
 9
        and sanitary” language to require adequate access to food, access to clean drinking
10
        water, adequate sleeping conditions, and access to adequate hygiene. See ECF No.
11
        363 at 7-18. Because DHS’s use of hotels to hold minors while carrying out
12
        expulsions under Title 42 meet all of these standards, Defendants are not in
13
        violation of the Agreement.
14
15
              Minors and family groups slated for expulsion pursuant to Title 42 are

16
        housed in hotels where they remain in their rooms, but where they have continual

17      access to all the amenities of a typical hotel room. Harper Dec. ¶¶ 6, 9, 12, 17. The

18      housing of minors and family groups in hotels is accomplished through a contract

19      with MVM Inc., a company specializing in the transportation and care of this
20      vulnerable population. Id. ¶¶ 2 and 3. MVM has management on site at the hotels
21      and additional levels of management that drop by the hotels at random times to
22      monitor compliance. Id. ¶ 5. MVM hires specialists who interact and care for
23
24
25
        personal knowledge but, instead, on hearsay or other inadmissible evidence, these
26      declarations should be precluded from evidence. See, e.g., Wang v. Chinese Daily
        News, Inc., 231 F.R.D. 602, 615 (C.D. Cal. 2005).
27
28


                                                   22
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 28 of 32 Page ID
                                     #:40395


 1
        minors and family groups/units while in the hotel. Id. ¶¶ 3, 6. There are, at
 2
        minimum, two specialists assigned to monitor each room. Id. ¶ 6. Each minor has
 3
        their own bed; therefore, room configuration determines the number of minors in
 4
        a room, and a specialist must remain inside the rooms within the line-of-sight of
 5
        the minors or family members. Id. Additionally, MVM quality control compliance
 6
        specialists are on site at the hotels to ensure compliance with the contract. Id. ¶ 5.
 7
              The hotel rooms being used by MVM meet the Agreement’s “safe and
 8
        sanitary” requirements as interpreted by this Court. Specifically, hotel beds allow
 9
        for sleep and temperature controls allow for adequate temperatures as needed. Id.
10
        ¶¶ 6, 9, 12, 17. Minors also have access to adequate hygiene, both from the hotel
11
        amenities themselves, and from additional amenities provided by the government.
12
        Initially, upon being transferred to a hotel, each minor receives a backpack with a
13
        hygiene kit, clothing and shoes, and any toys/books issued to them. Id. ¶¶ 13, 14,
14
15
        15. The kits are gender and age specific. Id. ¶ 13. A kit includes a toothbrush,

16
        toothpaste, comb/brush, body soap, shampoo, deodorant, lip balm, and feminine

17      hygiene products (if female minor over 10). Id. Additionally, depending on the

18      age(s) and composition of the family group, diapers, wipes, diaper rash ointment,

19      formula, bottles, pacifiers, and baby blankets are provided. Id. Moreover, all hotel
20      rooms have showers and minors are reminded to bathe daily. Id. ¶ 17.
21            Minors also have access to adequate and nutritious food and clean drinking
22      water while they are in the hotels. Id. ¶ 16. Snacks and water are available at all
23      times during transport, and at the hotels, snacks, water, juice, milk, and fruit are
24      available at available at all times. Id. The minors are served three hot meals per
25      day. Id. These meals are catered from various local area restaurants and include
26      entrees and sides that are designed to meet nutritional standards as is required in
27      the MVM contract. Id.
28


                                                   23
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 29 of 32 Page ID
                                     #:40396


 1
              Medical care also is provided to minors while housed at the hotels. A medical
 2
        professional from the IHSC is on-site at the hotels to check the health of both
 3
        minors and family members housed at the hotel. Id. ¶ 20. The medical professional
 4
        is usually a registered nurse or advanced practice provider. Id. Each day, all minors
 5
        and family members are seen by and screened for any medical issues by the on-site
 6
        IHSC medical professional. Id. Urgent care centers or local emergency rooms are
 7
        also used in the event of a medical emergency. Id.
 8
              The government has also taken steps to protect the health and safety of
 9
        minors in the hotels related to the COVID-19 pandemic in accordance with
10
        appropriate guidance. Id. ¶¶ 17, 18, 19(a)-(f). IHSC follows guidance issued by
11
        CDC to safeguard those in its custody and care. Id. Minors are housed in individual
12
        rooms with closed doors, in which they have access to private sleeping, eating, and
13
        bathing facilities. Id. Each day, all minors and family members are seen by and
14
15
        screened for any medical issues by the on-site IHSC medical professional. Id. ¶ 20.

16
        Minors also receive temperature checks every four hours. Id. In addition, minors

17      are required to wear face masks at all times except when eating or drinking. Id.

18      Hand washing is required and encouraged regularly. Id. Signs showing proper

19      hand-washing procedures are posted in the hotel rooms. Id. Personal protective
20      equipment, namely, masks, gloves, hand sanitizer, and cleaning wipes, are
21      available. Id. ¶ 18. Sanitizing of the flat surfaces and commonly touched areas in
22      the hotel room is conducted throughout the day pursuant to a regular schedule. Id.
23      Additionally, games, books, toys, remote controls, and video game controllers are
24      wiped clean with sanitizer regularly throughout the day. Id. The infection control
25      protocols the government utilizes when housing minors hotels is consistent with
26      relevant CDC guidance. Id. ¶¶ 19(a)-(f).
27
28


                                                   24
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 30 of 32 Page ID
                                     #:40397


 1
               Contrary to Plaintiffs’ assertions, Mem. 18, and although not required by
 2
        Paragraph 12.A, minors also have telephonic access to family members and to
 3
        counsel while housed in the hotels. Every minor or family group is given a
 4
        minimum of one phone call a day. Id. ¶ 21. They can call any family member,
 5
        domestic or international. Id. Additional phone calls are granted upon request
 6
        without limitations. Id. If an attorney has a Form G-28 on file, or if a request for an
 7
        attorney call is relayed to ICE or MVM, the call is scheduled and facilitated as soon
 8
        as possible. Id.
 9
              For all of the above reasons, the use of hotels meets, and even exceeds, the
10
        requirements of Paragraph 12.A that minors be held in “safe and sanitary”
11
        conditions. Plaintiffs’ disagreement, and unfounded assertion that minors must be
12
        transferred to licensed placements, fails to take the reality of these conditions into
13
        account, and instead appears to reflect nothing more than their general
14
15
        disagreement with the Title 42 processes themselves. To the extent that Plaintiffs’

16
        complaints are based solely on the use of unlicensed facilities to house minors

17      during this time period, they ignore the purposes of Title 42 and CDC’s order, as

18      discussed above. Because Plaintiffs have not shown that the conditions in these

19      hotels violate the Agreement, their Motion should be denied.
20      IV.    CONCLUSION
21             For all of the above reasons, Plaintiffs’ Motion to Enforce the Agreement
22      should be denied.
23
24
25
26
27
28


                                                   25
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 31 of 32 Page ID
                                     #:40398


 1
        DATED: August 21, 2020       Respectfully submitted,
 2
                                     ETHAN P. DAVIS
 3
                                     Acting Assistant Attorney General
 4
 5                                   AUGUST E. FLENTJE
                                     Special Counsel to the Assistant Attorney
 6                                   General
 7
                                     WILLIAM C. PEACHEY
 8                                   Director, District Court Section
 9                                   Office of Immigration Litigation
10                                   WILLIAM C. SILVIS
11                                   Assistant Director, District Court Section
                                     Office of Immigration Litigation
12
13                                   /s/ Sarah B. Fabian
                                     SARAH B. FABIAN
14
                                     NICOLE N. MURLEY
15                                   Senior Litigation Counsel
16
                                     Office of Immigration Litigation
                                     District Court Section
17                                   P.O. Box 868, Ben Franklin Station
18                                   Washington, D.C. 20044
                                     Tel: (202) 532-4824
19                                   Fax: (202) 305-7000
20                                   Email: sarah.b.fabian@usdoj.gov
21                                   Attorneys for Defendants
22
23
24
25
26
27
28


                                             26
     Case 2:85-cv-04544-DMG-AGR Document 925 Filed 08/21/20 Page 32 of 32 Page ID
                                     #:40399


 1
                                 CERTIFICATE OF SERVICE
 2
 3            I hereby certify that on August 21, 2020, I served the foregoing pleading
 4      and attachments on all counsel of record by means of the District Clerk’s
 5      CM/ECF electronic filing system.
 6
 7
                                                      /s/ Sarah B. Fabian
 8                                                    SARAH B. FABIAN
 9                                                    U.S. Department of Justice
                                                      District Court Section
10
                                                      Office of Immigration Litigation
11
                                                      Attorney for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 27
